NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE JASON ARTHUR TAYLOR,
REBECCA ANN ZELTINGER, AND JOHN G. COSBY,
JR.,
Appellants.
2012-1006
(Serial No. 11f429,507)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Office moves for an extension of time, until March
9, 2012, to file his response brief. The appellants oppose.
Up0n consideration thereof
IT ls 0RDERED THA'1‘:
The motion is granted

1N ss TAYLoR 2
FoR THE CoURT
 1 0  lsi Jan Horbal}{
Date J an Horba1y
C1erk
: J Arth T 1
cc ason ur ay or FlLED
JO1‘-11 G- COSbY» 51 u.s. count oF APPEALs ma
Rebecoa Ann Ze1tinger T*‘“5 F59EHA'- macon
Rayn1ond T. Chen, Esq. FEB 1 0 2012
s21 `
JAN HORBAL¥
CLERK
§